PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/370,977
Filing Date: 8 Jul 2014
Appellant(s): Jung et al.



__________________
Paul I. Fleischut
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/30/2020.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4/1/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  The following ground(s) of rejection are applicable to the appealed claims.

Claims 16-22 and 24-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pop (US 2003/0098986) in view of Hoogmartens (US 2010/0047455).
Regarding claim 16-22 and 24-25; Pop discloses a method of creating ink/media transforms where an arbitrary set of ink color combinations can be chosen for a custom transform (paragraph [0034]) comprising selection of a color set such as a 4 ink set of red, orange, cyan and blue (paragraph [0035]).
Pop does not disclose the ink set consisting of cyan, black, red and orange in order to provide an ink set consisting of black inkjet ink, cyan inkjet ink, inkjet ink A and inkjet ink B. However, it would have been obvious to substitute the blue ink in the 4 color ink set with black ink as one would do so in order to create a custom ink media transform (paragraph [0034]).
Pop does not appear to disclose the inkjet ink set comprising the claimed hue angle and chroma for each of inkjet ink A and inkjet ink B as claimed in claim 16, at 
However, Hoogmartens discloses an inkjet ink set comprising at least two non-aqueous inkjet inks (paragraph [0055]), wherein the inkjet ink set includes a cyan ink (paragraph [0055]), a black ink (paragraph [0055]), a red ink (paragraph [0055] and an orange ink (paragraph [0055]); wherein the non-aqueous inkjet ink comprises a mixture of pigments (paragraph [0068]) and wherein the pigments include C.I. Pigment Yellow 139, C.I. Pigment Orange 71, C.I. Pigment Red 254, C.I. Pigment Red 122, C.I. Pigment Violet 23 and C.I. Pigment Blue 61 (paragraphs [0068] and [0072]-[0076]), pigment being in an amount of 0.1 to 20% by weight based on the total weight of the non-aqueous inkjet ink (paragraph [0087]) and the non-aqueous inkjet inks being radiation curable (paragraph [0053]). 
The red ink on the claimed inkjet ink A and the orange ink reads on the claimed inkjet ink B.


The range for the amount of pigment in the ink overlaps applicant’s claimed range. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference in order to provide improved image quality by lowered graininess (paragraph [0055] of Hoogmartens). It has been held that “[i]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Please see MPEP 2144.05, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); and In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Hoogmartens does not appear disclose inkjet ink A being a mixture of C.I. Pigment Orange 71 and C.I. Pigment Yellow 139 and inkjet ink B being a mixture of C.I. Pigment 254, C.I. Pigment Red 122, C.I. Pigment Orange 71, C.I. Pigment Violet 23 and C.I. Pigment Blue 61.
However, it would have been obvious to choose any combination of pigments for inkjet ink A, including a mixture of C.I. Pigment Orange 71 and C.I. Pigment Yellow 139, and inkjet ink B, including a mixture of C.I. Pigment Red 254, C.I. Pigment Red 122, C.I. Pigment Orange 71, C.I. Pigment Violet 23 and C.I. Pigment Blue 61 in the desired amounts and weight ratios, in order to provide improved image quality by lowered graininess (paragraph [0055] of Hoogmartens).
	Given that the inkjet ink A being a mixture of C.I. Pigment Orange 71 and C.I. Pigment Yellow 139 and inkjet ink B being a mixture of C.I. Pigment 254, C.I. Pigment 
	 The method of calculating the hue angle and chroma of inkjet inks A and B where CIE L* a* b* coordinates were determined on a polyethylene coated white paper for a 2° observer under a D50 light source are product by process limitations.
“Even though the product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966) Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).

Pop and Hoogmartens are analogous art because they are from the same field of inkjet ink sets. Pop is drawn to a method of customizing ink transforms and ink sets (see 
It would have been obvious to one of ordinary skill in the art having the teachings of Pop and Hoogmartens before him or her, to modify the ink set of Pop to include the mixture of pigments of Hoogmartens for the red and orange inks of Pop in order to provide improved image quality by lowered graininess (paragraph [0055] of Hoogmartens).

Regarding claims 26 and 27, Hoogmartens discloses a decorative laminate comprising the inkjet inks printed on a base paper substrate to form a wood-imitation image (paragraphs [0242], [0247] and [0248]), wherein the decorative laminate is used to form a floor (paragraph [0248]) and wherein the inkjet ink set is disclosed by Pop and Hoogmartens as stated above. The wood-imitation image reads on the claimed inkjet printed color pattern.

Regarding claim 28, Hoogmartens discloses a method of inkjet printing comprising jetting non-aqueous inkjet inks onto a base paper substrate to form a wood-imitation image to form a decorative laminate (paragraphs [0242], [0247] and [0248]), wherein the decorative laminate is used to form a floor (paragraph [0248]) and wherein the inkjet ink set is disclosed by Pop and Hoogmartens as stated above.

Regarding claim 29, Hoogmartens discloses a method of inkjet printing comprising jetting non-aqueous inkjet inks of a CMYK set onto a base paper substrate .

Claim 23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pop (US 2003/0098986) in view of Hoogmartens (US 2010/0047455) in further view of Verdonck (US 2010/0302300).
Pop and Hoogmartens are relied upon as described above.
Regarding claim 23, Pop and Hoogmartens do not appear to explicitly disclose the inkjet ink set including a white ink.
However, Verdonck discloses a CMYK inkjet ink set further including a white ink (paragraph [0081]) and wherein inkjet inks in the inkjet ink set are solvent-based (paragraph [0075]).
Pop, Hoogmartens and Verdonck are analogous art because they are from the same field of inkjet ink sets. Pop is drawn to a method of customizing ink transforms and ink sets (see paragraphs [0033]-[0035] of Pop). Hoogmartens is drawn to an inkjet ink set (see paragraph [0055] of Hoogmartens).  Verdonck is drawn to an inkjet ink set using a white ink (see paragraph [0003] of Verdonck).
It would have been obvious to one of ordinary skill in the art having the teachings of Pop, Hoogmartens and Verdonck before him or her, to modify the inkjet ink set of Pop and Hoogmartens to include the white ink of Verdonck in the inkjet ink set of Pop .


(2) Response to Argument
Appellant's arguments filed 10/30/2020 have been fully considered but they are not persuasive.

Appellants argue that there is no reason for a skilled person to substitute blue ink for black ink in Pop, that a skilled person having selected red, orange, cyan and blue from paragraph [0035] of Pop would not have reasonable expectation of success of replacing the blue ink with a black ink and that Hoogmartens does not cure these deficiencies of Pop.
The Examiner disagrees and notes that paragraphs [0034] and [0035] of Pop disclose that an arbitrary set of ink color combinations may be chosen for use with a media in creating a custom transform. This teaching suggests to a skilled person that an ink set can have any desired combination of colored inks in creating a custom transform. The example ink set of red, orange, cyan and blue and rationale by the Examiner to substitute blue ink for black ink would be proper based on the rationale of choosing a color ink combination for a custom transform.
Also, in regard to the teaching of adding black ink to an ink set, the Examiner notes that this disclosure in paragraph [0035] is not being referred to by the Examiner.

Furthermore, Hoogmartens is a teaching reference used to teach a mixture of pigments for red and orange inks.  However, note that while Hoogmartens does not disclose all the features of the present claimed invention, Hoogmartens is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a mixture of pigments for red and orange inks, and in combination with the primary reference, discloses the presently claimed invention. 

Appellants argue that there is no reason to modify the inks of Pop with the teachings of Hoogmartens in that a skilled person would not look to a disclosure of an extended ink set in Hoogmartens to arrive at the claimed ink set and that the motivation in paragraph [0055] is achieved by adding extra light density inks.
The Examiner disagrees and notes that the rationale in paragraph [0055] of Hoogmartens would also be applicable to including pigments for red and orange inks.
Also, both Pop and Hoogmartens disclose 4 color ink sets. The rejection includes Hoogmartens to teach using specific combinations of pigments for a red ink and an orange ink.

Appellants argue that the combination of prior art does not teach the claimed hue angle and chroma, that the claimed hue angle and chroma are not intrinsically met by Hoogmartens, there is no guidance for one of ordinary skill in the art to combine specific pigments in specific amounts to achieve the claimed inkjet ink A and inkjet ink B and that there is no hint or motivation in Hoogmartens to modify magenta and yellow inks to have the claimed hue angle and chroma.
The Examiner disagrees and notes that given that inkjet inks in Hoogmartens discloses the same claimed pigments and the amount of pigments, it would be clear to a skilled person that the inkjet inks A and B would have intrinsically the claimed hue angle and chroma.
Also, in regard to the dozens of combinations of pigments to go through to select the claimed combination, the Examiner notes that the Applicants have not shown how the claimed combination of pigments for the red and oranges are critical over any other combination of pigments.
It is further noted that Appellants refer to calculations of the hue angle and chroma using Tables 10-12 in Example 3 of Hoogmartens. In regard to these calculations, it is noted that these calculations are attorney arguments and not evidence and cannot be considered as evidence as these calculations are not in a declaration or in declaration form.  It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965).  It is the examiner’s position that the arguments provided by the applicant 
Furthermore, one of ordinary skill in the art would note that while Hoogmartens discloses many pigments this does not render the combination of pigments chosen by the Examiner to be less obvious.  “That the [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.”; See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Appellants have not shown how the claimed combination of pigments for the red and oranges are critical over any other combination of pigments.
Finally, one of ordinary skill in the art would be motivated to modify the ink set of Pop to include the mixture of pigments of Hoogmartens for the red and orange inks of Pop in order to provide improved image quality by lowered graininess (paragraph [0055] of Hoogmartens).  This provides motivation for modifying the red and orange inks in Pop to include the suggested combination of pigments for the red and orange inks from Hoogmartens.

Appellants argue that evidence from the application shows criticality of hue angle and chroma.
The Examiner disagrees and notes that the showing of criticality for the hue angle and chroma in Table 15 of Appellant’s specification for the claimed ink sets is for 

Appellants argue that there is no motivation to select the claimed combination of pigments.
The Examiner disagrees and notes that while Hoogmartens discloses many pigments this does not render the combination of pigments chosen by the Examiner to be less obvious.  “That the [prior art] patent discloses a multitude of effective combinations does not render any particular formulation less obvious. This is especially true because the claimed composition is used for the identical purpose taught by the prior art.”; See, e.g., Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989).  Pop discloses in paragraphs [0034] and [0035] that an arbitrary set of ink color combinations may be chosen for use with a media in creating a custom transform.
Also, one of ordinary skill in the art would modify the ink set of Pop to include the mixture of pigments of Hoogmartens for the red and orange inks of Pop in order to provide improved image quality by lowered graininess (paragraph [0055] of Hoogmartens).  This provides motivation for modifying the red and orange inks in Pop to include the suggested combination of pigments for the red and orange inks from Hoogmartens.



Appellants argue that Verdonck does not cure the deficiencies of Pop and Hoogmartens in that specifically: (1) Verdonck does not provide motivation for a skilled person to change the blue ink from the selected ink set of Pop with black ink, (2) Verdonck does not provide motivation to include the mixture of pigments of Hoogmartens as the red and orange inks in the ink set of Pop, (3) Verdonck does not provide any teaching that would have led a skilled person to combine specific pigments in specific amounts at a specific ratio to achieve an inkjet ink A having a hue angle between 70 and 85 and a chroma between 30 and 80 and an inkjet ink B having a hue angle between 20 and 40 and a chroma between 30 and 80 and (4) Verdonck does not provide motivation to modify the inks of Pop with the teachings of Hoogmartens.
The Examiner disagrees and notes that Verdonck is a teaching reference used to teach a white ink.  
Note that while Verdonck does not disclose all the features of the present claimed invention, Verdonck is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a white ink, and in combination with the primary reference, discloses the presently claimed invention. 



For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/SATHAVARAM I REDDY/Examiner, Art Unit 1785                                                                                                                                                                                                        



Conferees:
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785                                                                                                                                                                                                        

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.